ORDER

PER CURIAM.
Defendant Douglas Floyd was found guilty after a jury trial of murder in the first degree, Section 565.020 RSMo. The trial court sentenced defendant to a term of life imprisonment without probation and parole. From that judgment defendant untimely filed a direct appeal. Subsequently, he filed his Rule 29.15 motion for post-conviction relief. The motion was denied without an evidentia-ry hearing. Defendant timely filed his appeal of the denial of his motion.
Defendant’s direct appeal is denied and judgment affirmed. Rule 30.25(b).
We find the motion court’s judgment is based on findings that are not clearly erroneous and the evidence in support of the jury verdict is not insufficient. No error of law appears and an opinion would serve no prece-dential value.
The judgment is affirmed in accordance with Rule 84.16(b).